Citation Nr: 1040589	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to January 
1972.

This matter came to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded in 
May 2009 for further development.  The Veteran testified at a 
November 2006 RO hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Veteran indicated on his initial 2005 claim that he 
had not applied for Social Security, an August 2009 VA 
examination report notes that the Veteran is receiving Social 
Security disability benefits.  Since such records could be 
relevant to adjudication of the Veteran's claim, appropriate 
action is necessary to obtain any such records before the Board 
may properly proceed with appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In view of the need to obtain additional evidence, the Board also 
believes it appropriate to seek clarification regarding the July 
2009 VA medical opinion.  It is somewhat equivocal in that it 
suggests, on one hand, that the Veteran's low back disability may 
be related to trauma in service, but then notes the lack of any 
documented injury.  The opinion also suggests the possibility of 
post-service trauma.  In order to fully assist the Veteran, the 
Board believes additional medical development is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain copies of any and all Social 
Security administrative and medical records 
related to any application for disability 
benefits filed by the Veteran.

2.  After completion of the above, the 
Veteran should also be afforded another VA 
examination to determine the nature, extent 
and etiology of any current cervical spine 
and low back disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:  

Is it at least as likely as not (a 50% or 
higher degree of probability) current 
cervical spine disability and/or low back 
disability are causally related to service?  

For purposes of the opinion, the examiner 
should assume that the Veteran lifted 
patients in the course of his duties as a 
medic and that he also suffered a lifting 
injury in Korea assisting another 
individual onto a vehicle.   The examiner 
should offer a rationale for the 
opinion(s).   

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and: 

     a)  readjudicate the cervical spine 
disability, low back disability, and 
acquired psychiatric disability issues on a 
direct incurrence basis; 

     b)  if, and only if, service 
connection is established for cervical 
spine disability and/or low back 
disability, then the RO should furnish the 
Veteran with an appropriate Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
regarding secondary service connection and 
then develop and adjudicate the psychiatric 
disability issue on a secondary basis under 
38 C.F.R. § 3.310, including by means of 
aggravation by a service-connected 
disability.  

The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative an 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


